Citation Nr: 9907406	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-23 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tendinitis and 
acromioclavicular joint synovitis of the left shoulder.

2.  Entitlement to service connection for medial and lateral 
epicondylitis of the left elbow.

3.  Entitlement to service connection for a skin rash of the 
left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on periods of active duty from February 
1966 to July 1977 and from March 1982 to August 1995.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

The Board notes that while the statement of the case listed 
issues of entitlement to service connection for right elbow 
and left knee disabilities and entitlement to a combined 
schedular evaluation greater than 30 percent, the record 
shows that the RO subsequently granted service-connection for 
right elbow and left knee disabilities.  

As to the issue of entitlement to a combined schedular 
evaluation greater than 30 percent the Board notes that the 
veteran was under the impression that his service-connected 
tinnitus, cervical spine disability, low back strain and 
right knee disability evaluated as 10 percent disabling each 
by the RO in a rating decision of April 1996 should add up to 
40 percent rather than 30 percent.  He did not argue that his 
service-connected disabilities warranted a higher rating 
based upon degree of functional impairment present.  In the 
statement of the case provided to the veteran the RO 
explained the mathematical formula for arriving at the 
combined 30 percent evaluation for service-connected 
disabilities under the combined ratings table under 38 C.F.R. 
§ 4.25.  

The veteran appears to have been satisfied with the RO' s 
explanation as his substantive appeal did not include the 
issue of entitlement to a combined schedular evaluation 
greater than 30 percent for appellate review.  Accordingly, 
the issues on appeal are limited to those as stated on the 
title page.  




Incidentally, the Board adds recognizes that following the 
recent grant of service connection for right elbow and left 
knee disabilities evaluated at 10 percent each, the present 
combined disability evaluation is 50 percent.  


FINDINGS OF FACT

1.  Competent VA medical evidence shows that the veteran's 
tendinitis and acromioclavicular joint synovitis of the left 
shoulder probably had its onset in active service.

2.  Competent VA medical evidence shows that the veteran's 
medial and lateral epicondylitis of the left elbow probably 
had its onset in active service.

3.  The claim for service connection for a chronic skin rash 
of the left leg is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Tendinitis and acromioclavicular joint synovitis of the 
left shoulder was incurred in active duty.  38 U.S.C.A. 
§ 1110, 1131, 5107 (a)(b) (West 1991); 38 C.F.R. § 3.303 (d) 
(1998).

2.  Medial and lateral epicondylitis of the left elbow was 
incurred in active duty. 38 U.S.C.A. § 1110, 1131, 5107 
(a)(b); 38 C.F.R. § 3.303 (d).

3.  The claim for service connection for skin rash of the 
left leg is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records for both 
periods of active duty including reports of enlistment and 
separation examinations are essentially silent for any 
identifiable left shoulder or elbow disabilities.  A skin 
rash of the left lower leg described as dermatitic changes 
with two red patches with slightly raised pruritic bumps was 
solely noted on an examination in April 1995, for purposes of 
retirement from active duty.  At that time, he answered that 
he did not know if he had any shoulder or elbow symptoms.  A 
musculoskeletal evaluation was nonrevealing for any pertinent 
left shoulder or elbow disabilities. 

Private post service medical records on file dated in 1993 
are nonrevealing for any complaint or finding regarding 
specific left shoulder and elbow disabilities or skin rash, 
except for correspondence which does not identify which elbow 
is being discussed.  Rather the orthopedic findings were 
primarily confined to the right upper extremity.  

On a report of a VA general medical examination in October 
1995 the veteran reported a history of recurring skin rash on 
the lower extremities for the last three years.  He described 
the rash as pruritic when present.  They were treated with 
topical cream of an unknown type to the veteran.  They 
resolved with treatment but often recurred.  On objective 
examination no evidence of a rash was demonstrated.  
Pertinent impression was history of bilateral lower extremity 
rash, likely representing eczema by history.  

On a report of a VA orthopedic examination in October 1995, 
the veteran noted not having any orthopedic problems prior to 
active service.  He noted developing various orthopedic 
problems later in the military.  He noted that after the 
military he continued to have chronic problems.  He 
specifically noted left shoulder and elbow symptoms.  

Following an objective examination pertinent impressions were 
left shoulder joint pain and slight limitation of motion 
associated with chronic tendinitis, and acromioclavicular 
joint synovitis and left elbow pain associated with medial 
and lateral epicondylitis.  X-ray of the left shoulder 
revealed no fracture or dislocation.  With respect to bony 
mineralization, a small area of increased bony density, most 
likely representing a bone island was present in the left 
humeral head.  Joint spaces were normal.  No abnormal 
calcifications were present in the rotator cuff tendons.  

An X-ray of the left elbow revealed no fracture or 
dislocation.  Bony mineralization was normal.  The anterior 
fat pad was in normal position.  On lateral view of the left 
elbow there was a very faint density present in the soft 
tissues just anterior to the distal humerus which was not 
corroborated by additional study.  The orthopedic examiner 
specifically noted reviewing the veteran's claims file and 
opined that he did not find anything that contradicted the 
veteran's history and examination. 


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).
 
Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303(a), 3.304 (1996); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).





In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

The claim may also be found to be well grounded if there is 
competent evidence of incurrence or aggravation of a disease 
or injury in service and of continuing symptomatology since 
service, and medical evidence of a nexus between the current 
disability and the reported symptomatology.  Savage v. Gober, 
10 Vet.App. 488 (1997).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
veteran's lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Left Shoulder and Elbow Disabilities

Analysis

The Board notes that the veteran's claims for entitlement to 
service connection for left shoulder and elbow disabilities 
are "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the veteran's claims are not inherently implausible.  
Furthermore, all relevant facts have been properly developed.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  See 38 U.S.C.A. § 5107.

The veteran maintains that he developed left shoulder and 
elbow disabilities in active duty.  A comprehensive review of 
the record shows that the veteran had extensive active duty.  
Although his service medical records are silent for any 
specific complaint or finding regarding identifiable left 
shoulder and elbow disabilities, the Board may not overlook 
the fact that shortly following his retirement from active 
service, a VA orthopedic examination demonstrated the 
presence of left shoulder joint pain and slight limitation of 
motion associated with chronic tendinitis and 
acromioclavicular joint synovitis and left elbow pain 
associated with medial and lateral epicondylitis.  

Importantly, the Board notes that the VA orthopedic examiner 
at that time specifically noted reviewing the veteran's 
claims file and found nothing that contradicted the veteran's 
reported history and examination findings.  As the evidence 
at this point appears to be in relative equipoise the Board 
notes that the benefit of the doubt must be found in favor of 
the veteran.  Accordingly, the Board finds that the evidence 
supports the grant of entitlement to service connection for 
chronic tendinitis and acromioclavicular joint synovitis of 
the left shoulder and medial and lateral epicondylitis of the 
left elbow.





II.  Skin Rash Of The Left Leg

Analysis

Following a comprehensive review of the record the Board 
notes that the relatively isolated dermatologic changes of 
the left lower extremity as noted on the veteran's retirement 
examination are not shown to have been other than transient 
in nature and completely resolved following apparent 
application of topical cream as there was no evidence of 
chronic dermatologic disability found on a postservice VA 
general medical examination in October 1995.  Moreover, the 
veteran has not submitted any medical records showing 
recurrence of a skin rash.  Since the record lacks any 
evidence of current chronic skin rash disability for which 
the veteran claims entitlement to service connection, his 
claim is not well-grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992).  

The Board notes the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for skin rash of the left leg is 
denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).






Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for skin rash of 
the left leg must be denied as not well grounded.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

As the claim for service connection for skin rash of the left 
leg is not well grounded, the doctrine of reasonable doubt 
has no application to the veteran's case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")  has held that if the 
veteran fails to submit a well-grounded claim, VA is under no 
duty to assist him in any further development of the claim.  
38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); 38 C.F.R. § 3.159(a) (1998).

Also, the Board recognizes that the veteran's representative 
contends that, subsequent to the Court's decisions pertaining 
to this issue, VA expanded its duty to assist the veteran in 
developing evidence to include the situation in which the 
veteran has not submitted a well-grounded claim.  Veterans 
Benefits Administration Manual M21-1, Part III, Chapter 1, 
paragraph 1.03(a), and Part VI, Chapter 2, paragraph 2.10(f) 
(1996).  

The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.  The Board, 
however, is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well-grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
VA's duty to assist in connection with the well-grounded 
claim determination are quite clear.  See Bernard v Brown, 4 
Vet. App. 384, 394. (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well-
grounded claim, VA has no duty to assist the veteran in 
developing his case.


ORDER

Service connection for chronic tendinitis and 
acromioclavicular joint synovitis of the left shoulder is 
granted.

Service connection for medial and lateral epicondylitis of 
the left elbow is granted.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a skin rash of the left 
leg, the appeal as to this issue is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


